DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed November 29, 2021.
	Claims 1-20 are pending.  Claims 1-2, 9 and 17-18 are amended.  Claims 1, 9 and 17-18 are independent.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Claim 1 recited: storage device.
Applicant explains their "storage device" is element 521 and may include a "machine-readable medium." (Spec. para. 68). Applicant also explains that "machine-readable medium" is different from the term "massed machine-readable medium," where massed machine readable medium must not be transitory propagating signals because the massed machine readable medium has "mass" (Spec. para. 70). In other words, because the "storage device" can, according to applicant's Specification, include any medium capable of storing, encoding, or carrying out instructions (Spec. para. 70), and transitory propagating signals are capable of storing, encoding, or carrying out signals, the "storage medium" need not be a "massed machine-readable medium" but instead may be a transitory propagating signal, according to applicant's Specification.
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant yet has not amend the claim limitations to avoid being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Because it is unclear whether or not applicant seeks to invoke 112(f) with their use of the term "instruction," assuming it is a non-structural generic placeholder, the "instruction" is not supported by sufficient written description because the algorithm is not disclosed. see 84 Fed. Reg. 61-62.
Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is confusion as to whether this claim seeks to implement means-plus-function or whether this claim, instead, seeks to employ the "Beauregard" claim format (e.g., computer readable medium with process-executable code to perform functions).
The invention claimed is a computer-implemented method.  See Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112, 84 Fed. Reg. 57 (Jan. 7, 2019).  Presently it is unclear from claim 1 what the non-structural generic placeholder is that invokes 112(f). The "processing device" is claimed to be capable of executing (i.e., "executable by") the instructions, not capable of being programmed by the instructions or programmed to perform the instructions. The processor appears to be a "general purpose computer."  The "storage device" stores the instructions. But, the "instructions” are claimed to "perform operations." In this regard, it appears that the "instructions" are the non-structural generic placeholder because an instruction is not structural and would not be identified as being a sufficiently definite structure for performing the later recited functions. See esp. Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112, 84 Fed. Reg. 57, 59 (“This list is not exhaustive, and similar generic placeholders may invoke 35 U.S.C. 112(f). Note that there is no fixed list of generic placeholder that always result in 35 U.S.C. 112(f) interpretation, and likewise there is not fixed list of words that always avoid 35 U.S.C. 112(f) interpretation.”).

Claim limitation “instruction” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the reasons discussed above.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
If this claim were seeking to be drafted in "Beauregard" format, it does not appear to follow the conventions of such drafting. Regardless, it would not resolve the definiteness because the claim, if not means-plus-function, would be functional claiming without any structural limit. Claim 1 would be a pure or unlimited functional claim (see written description rejection).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goss et al. (U.S. 9,858,002; hereinafter “Goss”).
	Regarding independent claim 1, Goss discloses a system (Fig. 1) comprising:
	a non-transitory storage device (Fig. 1: 104) having physically stored instructions (see col. 2. ll. 25-27), the physically stored instructions executable by a processing device (Fig. 1: 108) to perform operations on a memory device (Fig. 1: 106), including operations to:
	refrain from refreshing a block of multiple blocks (Fig. 3: one of the block from Block 1-6) of the memory device (Fig. 3: 302) upon determining a failed scan of the block without information regarding a source of the failed scan (see col. 6, ll. 20-23), until a threshold condition other than the failed scan is exceeded (if data is not below stability threshold a refresh is not needed, see Abstract and col. 6, ll. 7-9, or if the time threshold is not reached, see col. 5, ll. 22-28); and
(see col. 6, ll. 3-15 and see col. 5, ll. 52-59).
	As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “trigger a refresh of the block based on exceeding, for multiple scans conducted since the block was last refreshed.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 2, Goss discloses wherein the combination of reliability specifications is associated with one or more of a scan error, a bit rate error over time, a bit rate error over temperature, or a total number of data errors (see col. 5, ll. 52-65).
	Regarding claim 3, Goss discloses the limitations with respect to claim 1.
	As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “wherein the combination of reliability specifications includes two or more specifications selected from a data retention specification, a cross temperature delta specification, a number of program erase cycles specification, and a number of read cycles specification.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 4, Goss discloses wherein operations include operations to log operational data, the operational data including an amount of time after the block is opened (see col. 1, ll. 5-8), a number of scans after a last refresh, or both the amount of time after the block is opened and the number of scans after a last refresh.
	Regarding claim 5, Goss discloses the limitations with respect to claim 1.
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “wherein the combination of reliability specifications includes a cross temperature delta specification.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 6, Goss discloses the limitations with respect to claim 5.

	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, Goss discloses the limitations with respect to claim 5.
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “wherein operations to trigger the refresh of the block include a trigger of a refresh of the block in response to the block having a non-zero erase count and failing a scan with the cross temperature delta exceeding the threshold cross temperature delta, with a current determined power-on time exceeding a threshold power-on time.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 8, Goss discloses the limitations with respect to claim 5.
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “wherein operations to trigger the refresh of the block include a trigger of a refresh of the block in response to the block having a non-zero erase count and failing a scan with the cross temperature delta exceeding the threshold cross temperature delta for a multiple number of scans.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding independent claim 9, Goss discloses a system (Fig. 1) comprising:
	a memory device (Fig. 1: 106) having an array of memory cells (see col. 5, ll. 43) organized into multiple blocks (Fig. 3: Block 1-6);
	a processing device (Fig. 1: 108) coupled to the memory device (Fig. 1: 106) to perform operations to:
	refrain from refreshing a block of the multiple blocks (Fig. 3: one of the block from Block 1-6) upon determining a failed scan of the block without information regarding a source of the failed scan (see col. 6, ll. 20-23), until a threshold condition (if data is not below stability threshold a refresh is not needed, see Abstract and col. 6, ll. 7-9, or if the time threshold is not reached, see col. 5, ll. 22-28); and
trigger a refresh of the block based on exceeding the threshold condition for at least one reliability specification of a combination of reliability specifications for the memory device (see col. 6, ll. 3-15 and see col. 5, ll. 52-59).
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “trigger a refresh of the block based on exceeding, for multiple scans conducted since the block was last refreshed.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 11, Goss discloses wherein operations include operations to log operational data, the operational data including an amount of time after the block is opened (see col. 1, ll. 5-8), a number of scans after a last refresh, or both the amount of time after the block is opened and the number of scans after a last refresh.
Regarding claim 12, Goss discloses the limitations with respect to claim 11.
(Fig. 2: 203), and the storage device (Fig. 2: 203) being disposed in the system separate from the processing device (Fig. 2: 206).
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “perform the operations to log the operational data, refrain from conducting a refresh, and trigger the refresh of the block.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 13, Goss discloses the limitations with respect to claim 9.
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “wherein the combination of reliability specifications includes a cross temperature delta specification.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 14, Goss discloses the limitations with respect to claim 13.
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “wherein operations to trigger the refresh of the block include a trigger of a refresh of the block in response to the block having a non-zero erase count and failing a scan with the cross temperature delta exceeding the threshold cross temperature delta for a multiple number of scans.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 15, Goss discloses the limitations with respect to claim 13.
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “wherein a threshold parameter for the cross temperature delta specification includes a number of scans executed with the cross temperature delta exceeding the threshold cross temperature delta since a last refresh of the block.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 16, Goss discloses the limitations with respect to claim 15.
As discussed above, Goss’s system is substantially identical in structure to the claimed “system,” where the differences reside only in the remaining limitations relating to function of “the number of scans is updatable in a memory location in the system accessible by the processing device.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goss et al. (U.S. 9,858,002; hereinafter “Goss”) in view of Muchherla et al. (U.S. 2016/0117216; hereinafter “Muchherla”).
Regarding claim 10, Goss discloses the limitations with respect to claim 9.
However, Goss is silent with respect to a temperature sensor to measure temperatures associated with writing data to the memory device and reading the data from the memory device.
Similar to Goss, Muchherla teaches operations to log information about a block (Fig. 1: 112-1) of multiple blocks of a memory device (Fig. 1: 112-1-112-N), the information associated with a combination of reliability specification for the memory device (see page 5, par. 0046 and page 7, par, 0063) and trigger a refresh based on exceeding a threshold condition (see page 7, par. 0063).
Furthermore, Muchherla teaches a temperature sensor (Fig. 1: 117) to measure temperatures associated with writing data to the memory device and reading the data from the memory device (see Abstract).
Since Muchherla and Goss are from the same field of endeavor, the teachings described by Muchherla would have been recognized in the pertinent art of Goss.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Muchherla with the teachings of Goss for the purpose of reduce undesirable block retirement and/or data refresh, see Muchherla’s page 2, par. 0016.
Allowable Subject Matter
Claims 17-20 are allowed.

With respect to independent claim 17, there is no teaching or suggestion in the prior art of record to provide the recited step of triggering a refresh of the block based on exceeding, for multiple scans conducted since the block was last refreshed, the threshold condition for at least one reliability specification of a combination of reliability specifications for the memory device, in combination with the other limitations.
With respect to independent claim 18, there is no teaching or suggestion in the prior art of record to provide the recited steps of using a cross temperature delta specification of the memory device in the combination of reliability specifications for the memory device; and logic operational data associated with the cross temperature delta specification, the operational data including an amount of time after the block is opened, a number of scans after a last refresh of the block, or both the amount of time after the block is opened and the number of scans after a last refresh of the block, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to 1-16 have been fully considered but they are not persuasive.
Regarding claims 1-16 rejected under 112, Applicant asserts that the recitation of elements in each of the independent claim 1 and 9 define metes and bound that give 
Applicant yet has not amend the claim limitations to avoid being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function).  Furthermore, applicant yet has nor present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function.  Therefore, the rejection is considered proper and maintained.
Regarding apparatus claims 1-16, Applicant asserts that Goss does not disclose a storage device having physically stored instructions that are executable to conduct operations that trigger a refresh of a block in a memory device based on exceeding, for multiple scans conducted since the block was last refreshed, a threshold for at least one reliability specification of a combination of reliability specifications for the memory device and therefore, Goss’s structure is not the same as in the amended claims of the instant application, see Applicant’s Remarks pages 11-12.  This particular remark is not considered persuasive.
As recited above, Goss discloses all the structural elements as recited in apparatus claims and for product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent, see MPEP 2112.01(I).  Furthermore, MPEP 2114(II) recites that manner of operating the device does not differentiate apparatus claim from the prior art.  Therefore, the rejection is considered proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825